Citation Nr: 1435221	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral pes planus.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hypertension.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mild depression.  

5.  Entitlement to an increased initial disability rating for ischemic heart disease, status post artery bypass graft, rated as 60 percent disabling from December 18, 2009 to February 26, 2010, and as 10 percent disabling thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of February 2010, September 2010, and November 2010 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The February 2010 decision declined reopening claims of service connection for a back disability and for pes planus, finding that new and material evidence had not been submitted.  The claim of service connection for hypertension was also denied in that rating decision.  

The September 2010 rating decision granted service connection for PTSD with mild depression and assigned a disability rating of 30 percent.  

The November 2010 rating decision granted service connection for ischemic heart disease, assigning a 60 percent rating from the effective date until February 26, 2010, and a 10 percent rating thereafter.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  He submitted additional evidence and waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran's May 2011 substantive appeal for the issues of his back, feet, and hypertension also included the issues of entitlement to service connection for bilateral hearing loss, chronic left ear infections, and skin cancer as well as entitlement to an increased initial rating for tinnitus.  In a subsequent letter, however, the Veteran stated that he wished to withdraw his appeal for these claims.  They are not before the Board, and no further action is warranted.  

The issue of entitlement to service connection for erectile dysfunction secondary to ischemic heart disease has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The reopened claims of service connection for a back disability, for a bilateral foot disability, and for hypertension, as well as the issues of entitlement to increased initial ratings for PTSD and for ischemic heart disease; and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability and for pes planus were initially denied in a January 1969 rating decision.  The back claim was denied on the basis that the Veteran was not then suffering from a back disability; the pes planus claim was denied on the basis that the Veteran's pes planus preexisted his active service and was not aggravated therein.  The Veteran did not appeal this decision.

2.  The Veteran sought to reopen his claims of service connection for a back disability and for pes planus in December 2002.  In a March 2003 rating decision, the RO reopened the back claim.  This claim was again denied on the basis that the Veteran's in-service back disability was not chronic.  The claim of service connection for pes planus was not reopened, as the RO found that new and material evidence was not submitted.  Service connection for hypertension was first denied in the March 2003 rating decision on the basis that the Veteran's hypertension was not related to his active service.  The Veteran did not appeal this decision.  

3.  Evidence submitted since the March 2003 denial for each claim was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims for service connection.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for reopening the claim of entitlement to service connection for pes planus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for a low back disability and for pes planus in a July 1968 claim.  The RO denied his back claim, finding no evidence of a current, chronic back disability.  It also denied his pes planus claim, finding no evidence that his preexisting pes planus was aggravated by his active service.  The Veteran did not appeal the decision.

The Veteran sought to reopen these two claims in December 2002.  At that time, the Veteran also sought service connection for hypertension.  The RO denied each claim in a March 2003 rating decision.  With regard to his back, the RO concluded that there was "no permanent residual or chronic disability" shown by his service treatment records.  With regard to pes planus, the RO determined that new and material evidence sufficient to reopen the claim had not been submitted.  With regard to hypertension, the RO found that there was no evidence that the Veteran's hypertension was related to his active service.  

The Veteran did not file a notice of disagreement with the March 2003 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decisions.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the March 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Much in the way of new evidence has been presented since the previous denials.  Only that which is most pertinent is discussed here.  

First, with regard to the Veteran's back disability, records show that the Veteran is now diagnosed as suffering from degenerative joint disease of the lumbar spine.  At his May 2014 hearing, the Veteran discussed his medical history and contended that his disability is related to injuries he suffered during his active service

With regard to pes planus, in a September 2011 letter, the Veteran's private doctor wrote that it was her opinion that the Veteran's feet "worsened during active duty and since service."

Finally, with regard to hypertension, at his May 2014 hearing, the Veteran and his representative contended that, rather than being directly related to service, the Veteran's hypertension may be secondary to his service-connected ischemic heart disease.  

This evidence was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims for service connection.  Therefore, the Board concludes that reopening the Veteran's claims for service connection is warranted based on the submission of new and material evidence.  See 38 C.F.R. § 3.156(a).  The reopened claims will be addressed further in the remand section below.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a back disability is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim of entitlement to service connection for pes planus is reopened; to this limited extent, the appeal is granted.

New and material evidence having been presented, the claim of entitlement to service connection for hypertension is reopened; to this limited extent, the appeal is granted.


REMAND

For various reasons, each of the Veteran's claims must be remanded.

First, to the extent the RO has not considered the service connection claims on the merits, the claims must be remanded to allow for the RO to adjudicate the reopened claims.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Second, with regard to the Veteran's back disability, the Veteran was afforded a VA examination in March 2011.  The opinion provided in that examination is, however, inadequate.  A new examination is warranted.

Third, with regard to the Veteran's pes planus, the Board has broadened the issue to include feet disabilities in general rather than strictly pes planus.  Notably, the Veteran's service treatment records show complaints of and treatment for Achilles tendonitis during his active service.  These records also show that the Veteran was diagnosed as suffering from pes planus at enlistment.  Since service, the Veteran has a myriad of foot complaints, including bilateral neuropathy and the removal of tumors from the left foot.  Accordingly, this claim must be remanded first in an effort to obtain any outstanding medical records and second to schedule him for an examination to determine the nature and etiology of his bilateral foot disabilities.

Fourth, with regard to the hypertension claim, the Veteran provided a new theory of entitlement at his May 2014 hearing, namely that his hypertension is secondary to his service-connected ischemic heart disease, which was granted in a November 2010 rating decision during the pendency of the hypertension appeal.  As no examination has been previously provided, an examination is warranted.

Fifth, with regard to his claim for increased initial ratings, the Veteran provided medical evidence at the time of his hearing demonstrating that he may suffer from symptoms more severe than those found at his most recent examinations.  As these represent a possible worsening of symptoms, new examinations are warranted.

Finally, with respect to his TDIU claim, this claim was recently denied by the RO in May 2013.  The Veteran continues to maintain, however, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Considering that new examinations are being ordered, and in light of the fact that additional disabilities may be service connected, this issue is inextricably intertwined with the issues being remanded, and a Board decision would be premature.  

Accordingly, these issues are REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain any private medical records regarding the Veteran's back and feet disabilities.  Inform the Veteran that, in lieu of providing a release to obtain these records, he may submit any such records on his own.  

2.  Obtain the Veteran's VA treatment records dated from April 2013 and thereafter and associate them with his claim file.

3.  Then, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any current spine disability is related to the Veteran's active service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral foot disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a)  From what bilateral foot disabilities does the Veteran currently suffer?  The examiner must discuss the Veteran's history of having tumors removed from his left foot.  

b)  Is it at least as likely as not that any identified disabilities are related to the Veteran's active service?  In answering this question, the examiner must state whether the tumors removed from the Veteran's left foot are related to his presumed in-service herbicide exposure.  

c)  Was the Veteran's preexisting pes planus aggravated by his active service?  That is, was there an increase in disability during service that was not undebatably due to the natural progress of his disability?  In answering this question, the examiner must discuss the Veteran's in-service diagnosis of bilateral Achilles tendonitis.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Also, schedule the Veteran for a VA heart examination by an appropriate medical professional both to determine the current severity of his service-connected ischemic heart disease and to determine the etiology of his hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  What is the current severity of the Veteran's service-connected ischemic heart disease?  If you find that the Veteran's heart disability is less severe than indicated on the April 2014 private DBQ, then state why your findings differ from the private physician's report.   

b)  Is it at least as likely as not that the Veteran's hypertension is secondary to his service-connected ischemic heart disease?  That is, is his hypertension proximately due to or the result of ischemic heart disease, or has it been aggravated by his ischemic heart disease?  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

6.  Also, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide the current nature and severity of the Veteran's service-connected psychiatric disorder.  If the examiner finds that the Veteran suffers from symptoms less severe than those identified in the October 2013 and April 2014 private examinations, then state why your findings differ from the private examinations.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Finally, readjudicate the issues on appeal, including the reopened service connection claims on the merits and the issue of entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


